MEMORANDUM**
Crispin Alvidrez appeals his conviction pursuant to a guilty plea to RICO conspiracy, in violation of 18 U.S.C. § 1962(d). We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Counsel for Alvidrez and the government agree that this case should be vacated and remanded to allow Alvidrez to bring a motion to withdraw his guilty plea with the assistance of new counsel. We therefore vacate the conviction and remand the case to the district court for this purpose.
The Court has received and reviewed Alvidrez’s pro se supplemental brief. In light of the disposition in this case, we decline to reach the contentions raised in his brief.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.